DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 5-8, and 10-13 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP 2386411 to Fanfani cited in Information Disclosure Statement filed 2 August 2021 (herein Fanfani) in view of European Publication EP 0352127 to Gibbons et al. cited in Information Disclosure Statement filed 8 May 2020 (herein Gibbons) and evidenced by Permeation of Oxygen and Water Vapor Through EVOH Films as Influenced by Relative Humidity.
Regarding claim 1¸ Fanfani teaches a packaging film comprising a) an outer sealing layer corresponding to the single layer comprising at least 50% of a zinc ionomer recited in the instant claims, b) an outer abuse layer, c) at least one inner bulk layer corresponding to the layer of polyethylene recited in the instant claims, and d) a core layer comprising e) a barrier layer corresponding to the layer that forms a gas barrier recited in the instant claims and f) at least one crystalline polyamine layer adhered to barrier layer e) (abstract).  Fanfani teaches that the outer sealing layer a) can be made using ionomers (paragraph 0041) which can be zinc ionomers (paragraph 0099).  One of ordinary skill in the art would recognize that a layer made of only a zinc ionomer would constitute a layer being 100% zinc ionomer.  Fanfani also teaches that inner bulk layer b) can be made from ethylene homo- and co-polymers (paragraph 0043).  Fanfani teaches that the film can have a layer sequence of a/c/e/f/b and a/c/f/e/b (paragraph 0070) which meets the claimed layer sequence.  Fanfani teaches that barrier layer e) can be made from polyamides or EVOH (paragraph 0047) and have an oxygen transmission rate lower than 7 cm3/m2*day*atm (paragraph 0047).  While this oxygen transmission rate is for the barrier layer and not the packaging film as a whole, one of ordinary skill in the art would recognize that a film containing a barrier layer having a certain oxygen transmission rate would confer on the film an oxygen transfer rate of that of the barrier layer or lower.  Furthermore, while Fanfani teaches that the desired oxygen transmission rate is measured at 23°C and 0% relative humidity (paragraph 0047), Zhang demonstrates that oxygen transmission rate of an EVOH film at 0% relative humidity is largely the same as at 50% (Figs 1-3) such that the film of Fanfani would have an oxygen transmission rate that, at a minimum overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Fanfani is silent as to the areal density of the individual layers.
Gibbons teaches a barrier laminate structure (abstract) comprising paperboard substrate 28, oxygen barrier material layer 32, tie layers 30 and 34, caulking polymer resin layers 36 and 40, abuse 2; tie layers 30 and 34, about 3.3 to about 9.8 g/m2; caulk layers 36 and 40, about 3.3 to about 9.8 g/m2; abuse resistant layer 38, about 4.9 to about 16.3 g/m2; and LDPE layer 42, about 19.5 to about 48.9 g/m2.  Each of these ranges either falls within, overlaps, or is near enough the claimed ranges to teach or render them obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the layers of Fanfani the coating weights taught by Gibbons because they are known techniques applied to a known product to yield predictable results (see MPEP 2143(I)(D).
Regarding claim 2, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that barrier layer e) can be made from polyamides or EVOH (paragraph 0047).
Regarding claim 3, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that tie layers may be present to better adhere adjacent layers (paragraph 0059).  
Regarding claim 7, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that there is only one barrier layer e) (paragraph 0049).
Regarding claims 5-6, 8, and 12-13, Fanfani and Gibbons teach all the limitations of claims 1, 7, and 3 as discussed above.
As discussed above, Fanfani as modified according to Gibbons teaches coating weights that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05 (I).
Regarding claim 10, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that the film is a packaging film (abstract).
Regarding claim 11, Fanfani and Gibbons teach all the limitations of claim 10 as discussed above.
Fanfani teaches that the packaging film can have a structural bottom web that can be cardboard (paragraph 0107).
Response to Amendment
In view of Applicant’s amendments filed 7 March 2022, previous rejections under 35 U.S.C. 102(a)(1) have been withdrawn.  New grounds of rejection are set forth above.
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that because the oxygen transmission rate of Fanfani is measured at 0% relative humidity and the claimed range is measured at 50% relative humidity, Fanfani does not teach the claimed range (Remarks, page 4).  As discussed above, Zhang shows that the oxygen transmission rate of EVOH films at 0% relative humidity is largely the same as at 50%.
Applicant argues that because the oxygen transmission rate taught by Fanfani relates to only the barrier layer, Fanfani does not teach an oxygen transmission rate of the film as a whole (Remarks, page 4).  As discussed above, a film containing a layer having a certain oxygen transmission rate would confer 
Applicant argues that the claimed invention yields unexpectedly good barrier properties and generally cites the examples disclosed in the instant specification as evidence (Remarks, page 5).  Examiner is unable to determine what data should be compared with the prior art in order to determine the nonobviousness of the claimed invention.
Applicant argues that because Gibbons teaches additional layers as compared to Fanfani, the teachings of Gibbons are not applicable to Fanfani because it would change the barrier properties of the structure (Remarks, page 5).  Gibbons was not relied upon to teach the claimed layer structure.  Gibbons was relied upon to only teach coating weights.  Furthermore, there is no teaching in Gibbons that these coating weights would only work with the structure of Gibbons.  Therefore, one of ordinary skill in the art  would not be dissuaded from applying the teachings of Gibbons to the structure of Fanfani.
Contact Information

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783